Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on June 15, 2021 is acknowledged. 
2. The obviousness type of double patenting rejections were withdrawn in view of the terminal disclaimers and the rejection of claims under 35 USC 103 has been withdrawn in view of the amendment and persuasive arguments.                                                        
                                              Allowable Subject Matter
3. Claims 1 and 3-22 are allowed.
                                            Reasons for Allowance
4. The following is an examiner's statement of reasons for allowance:
The present invention is drawn to a method of amplification and detection of a target nucleic acid comprising: contacting said sample in a single reaction vessel with a pair of oligonucleotide primers, an oligonucleotide probe comprising an annealing portion and a tag portion, wherein the tag portion is attached to an internal position on the annealing portion located between 1 to 10 nucleotides downstream from the 5’ terminus of the annealing portion and comprises a nucleotide sequence non-complementary to the target nucleic acid sequence, wherein the annealing portion comprises a nucleotide sequence at least partially complementary to the target nucleic acid sequence and hybridizes to a region of said target nucleic acid that is bound by said pair of oligonucleotide primers, wherein probe further comprises an interactive dual label comprising reporter moiety on said tag portion and a first quencher moiety on said 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637